Chase, Ch, J.
delivered the opinion of the court. After stating the facts, he said, the question to be determined by the court on the above facts is, Has the grant of the state vested a legal estate in the lessor of the plaintiff in the lands in question?
It appears to the coiipt, that William Stenart has not acquired any interest, legal or equitable, in the lands in question. He made no written application to the executive until some time after the date of the certificate of the plain-, tiff. No caveat was entered against the -issuing of the grant. No money was paid the state by him, and no application for a valuation of the land until almost two years after the grant was obtained. This is not the case of-con;-* llicting titles of persons claiming under the state.
There is nothing appearing in the case to impeach the grant, no fraud or imposition is stated Qr suggested as. prac*. *430tised by the lessor of the plaintiff in the obtcntion of fee, grant, but a full consideration was paid by him according to law.
The court are of «¡pinion, that the patent is valid and operative to pass the title of tb.£ state to the land in question to the lessor of the plaintiff.
JUDGMENT AFFIRMED.